Citation Nr: 1014555	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable rating for 
adjustment disorder prior to September 15, 2008.

4.  Entitlement to an initial disability rating in excess of 
30 percent for adjustment disorder since September 15, 2008.

5.  Entitlement to an effective date prior to December 2, 
2004, for the award of service connection for degenerative 
joint disease of the left knee.

6.  Entitlement to an effective date prior to December 2, 
2004, for the award of service connection for degenerative 
joint disease of the right knee.

7.  Entitlement to an effective date prior to August 29, 
2005, for the award of service connection for adjustment 
disorder.

8.  Whether there was clear and unmistakable error (CUE) in a 
June 1978 rating decision that denied service connection for 
a left knee disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2006 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing in Las Vegas, Nevada.  
A transcript of that hearing is of record.

The issues of entitlement to initial disability ratings in 
excess of 10 percent for degenerative joint disease of the 
left and right knees; entitlement to an initial compensable 
rating for adjustment disorder prior to September 15, 2008; 
entitlement to an effective date prior to December 2, 2004, 
for the award of service connection for degenerative joint 
disease of the left knee; entitlement to an effective date 
prior to December 2, 2004, for the award of service 
connection for degenerative joint disease of the right knee; 
entitlement to an effective date prior to August 29, 2005, 
for the award of service connection for adjustment disorder; 
whether there was CUE in a June 1978 rating decision that 
denied service connection for a left knee disability; and 
entitlement to TDIU, are being REMANDED to the RO.


FINDING OF FACT

At the Travel Board hearing before the undersigned in May 
2009, prior to promulgation of a decision in the appeal for 
entitlement to an initial disability rating in excess of 30 
percent for adjustment disorder since September 15, 2008, the 
Veteran communicated that he wished to withdraw that appeal.


CONCLUSION OF LAW

With respect to the Veteran's appeal for entitlement to an 
initial disability rating in excess of 30 percent for 
adjustment disorder since September 15, 2008, the criteria 
for withdrawal of a substantive appeal by the appellant have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In testimony provided at a hearing in May 2009, and reduced 
to writing via the written transcript of that hearing, the 
Veteran indicated that he wished to withdraw his appeal for 
entitlement to an initial disability rating in excess of 30 
percent for adjustment disorder since September 15, 2008.  
Thus, there is no remaining allegation of error of fact or 
law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the Veteran with respect to the issue of 
entitlement to an initial disability rating in excess of 30 
percent for adjustment disorder since September 15, 2008.


ORDER

The appeal for entitlement to an initial disability rating in 
excess of 30 percent for adjustment disorder since September 
15, 2008 is dismissed.


REMAND

The Veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his service connected left and 
right knee disabilities.  He last underwent a VA examination 
of those disabilities in September 2008.  The Veteran's 
representative has noted that the September 2008 VA examiner 
did not have access to the claims folder in examining the 
Veteran and preparing the examination report.  Additionally, 
the Veteran testified before the undersigned that his left 
and right knee disabilities had worsened since the September 
2008 VA examination, that he walked with a cane, and that he 
experienced numbness of the knee areas.  The Board finds that 
a current examination is necessary in order to properly 
evaluate the severity of the left and right knee 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The record reflects that the Veteran filed an original 
service connection application for a left knee disability in 
March 1978.  This claim was denied in a rating decision dated 
in June 1978.  The Veteran filed an application to reopen his 
claim on December 2, 2004.  In a September 2007 decision, the 
Board granted service connection for a left knee disorder.  
The RO, in an October 2007 rating decision, made the award of 
service connection effective from the date of the application 
to reopen.

In perfecting an appeal with respect to the effective date of 
award assigned in the October 2007 rating decision, the 
Veteran initially argued that his effective date of award 
should extend to the filing of his original application.  
This argument was premised on theory that his condition had 
begun during service and was not a congenital or 
developmental disability.  At his Travel Board hearing in May 
2009, the Veteran argued that the June 1978 rating decision 
that denied his claim contained clear and unmistakable error 
(CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The present claim for an 
effective date earlier than December 2, 2004 for the award of 
service connection for a left knee disorder would clearly be 
affected by a finding of CUE in the June 1978 rating action 
that denied service connection for that disability.

Accordingly, the Board finds that the issue of whether CUE 
exists in the June 1978 rating decision that denied service 
connection for a left knee disorder is inextricably 
intertwined with the current effective date issue on appeal, 
and must be resolved prior to the Board's consideration of 
the earlier effective date claim.

Further, the pending appeals on the claims for earlier 
effective dates for the awards of service connection for 
adjustment disorder and left and right disabilities; and 
entitlement to a compensable initial rating for adjustment 
disorder prior to September 15, 2008, are inextricably 
intertwined with the issue of whether there was CUE in the 
June 1978 rating decision that denied service connection for 
a left knee disability.  Thus, these claims are deferred 
pending adjudication of the claim.  Finally, the issue of 
entitlement to TDIU must also be deferred pending the 
readjudication of the claims for increased ratings for the 
left and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left and right knee disabilities.  The 
claims file must be made available to the 
examiner.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner should undertake range of 
motion studies for the left and right 
knees, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left and right knees 
and describe the significance and extent 
of any numbness of the knees.  The 
examiner should also determine if either 
knee locks and, if so, the frequency of 
the locking.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The RO should adjudicate the issue of 
whether CUE exists in the June 14, 1978 
rating decision, which denied service 
connection for a left knee disorder.  If 
the decision is adverse to the Veteran, he 
and his representative should be provided 
notice of this decision and his appellate 
rights.  Then, only if an appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

3.  If still in controversy, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to December 2, 
2004 for the grant of service connection 
for a left knee disorder.  If the 
determination remains adverse to the 
Veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
afforded a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

4.  Then, as appropriate, readjudicate the 
Veteran's remaining claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If a 
decision with respect to a claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


